DETAILED ACTION
	Claims 26, and 37-55 are currently pending in the instant application.  Claims 36, 36, 37, and 45-55 are rejected.  Claims 39-44 are non-elected subject matter.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and the species α, α-dideutero-5-Methoxydimethyltryptamine in the reply filed on 11 August 2022 is acknowledged.
According to MPEP 803.02, the examiner has determined whether the elected species is allowable.  Applicants’ elected species does not appear allowable.  However, the search and examination has been extended to the entirety of Group I.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 26, 37, 38 and 45-55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, and 8-20 of U.S. Patent No. 11,406,619.  Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims are drawn to a pharmaceutical formulation suitable for injection comprising a salt of a dimethyltryptamine compound optionally substituted with deuterium and optionally substituted at the 5 position with methoxy.  Additionally, see column 26 which provides α, α-dideutero-5-Methoxydimethyltryptamine.
Claims 26, 37, 38 and 45-55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-8 and 34-45 of copending Application No. 17/108,679 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims are drawn to products, processes and methods of preparing Formula I wherein xH can be D and R5 can be methoxy, for example.  Additionally, see page 17 and 18 which provides composition with an undeuterated analogue along with a deuterated analogue, which includes α, α-dideutero-5-Methoxydimethyltryptamine.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 26, 37, 38 and 45-55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 5-11-14, and 40of copending Application No.17/108,938 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims are drawn to products and methods of use of Formula I wherein xH can be D and R5 can be methoxy, for example.  See conflicting claims 5, and 11 for preferences towards applicant’s elected species.  Additionally, see page 15 which provides preferred compounds which includes α, α-dideutero-5-Methoxydimethyltryptamine.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 26, 37, 38 and 45-55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10, 12-16, and 18-20 of copending Application No. 17/208,583 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims are drawn to methods of use of the instant claimed products and methods of preparation, see conflicting claims 2-8 which provide preferences towards applicant’s product.  Additionally, see page 47 which provides α, α-dideutero-5-Methoxydimethyltryptamine.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 17-2 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17-20 of copending Application No. 17/7412,828 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims are drawn to methods of using formula III.  Additionally, see page 45 which provides a specific Formula III as α, α-dideutero-5-Methoxydimethyltryptamine.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rebecca L. Anderson whose telephone number is (571)-272-0696.  The examiner can normally be reached Monday-Friday from 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph McKane, can be reached at (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REBECCA L ANDERSON/Primary Examiner, Art Unit 1626                                                                                                                                                                                                        ____________________					26 August 2022			
Rebecca Anderson					
Primary Examiner					
Art Unit 1626, Group 1620				
Technology Center 1600